
	
		II
		109th CONGRESS
		2d Session
		S. 4083
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Lugar (for himself
			 and Mr. Bayh) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require reporting of quality measures by hospitals in order to reduce
		  medication errors.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hospital Quality Reporting
			 Improvement Act of 2006.
		2.Reporting of
			 quality measures by hospitals in order to reduce medication
			 errorsSection 1886(b)(3)(B)
			 of the Social Security Act (42 U.S.C.
			 1395ww(b)(3)(B)), as amended by section 5001(a) of the Deficit Reduction Act of
			 2005 (Public Law 109–171), is amended—
			(1)by moving clause (viii) (including
			 subclauses (I) through (VII) of such clause) 6 ems to the left; and
			(2)in clause (viii)—
				(A)by redesignating subclauses (VI) and (VII)
			 as subclauses (VII) and (VIII), respectively; and
				(B)by inserting after subclause (V) the
			 following new subclause:
					
						(VI)Effective for payments beginning with
				fiscal year 2009, in expanding the number of measures under subclause (III),
				the Secretary shall adopt consensus-based measures designed to reduce the
				likelihood of hospital medication errors. The Secretary shall adopt measures
				under this subclause that have been approved by national organizations with
				expertise in health care quality. In adopting the measures, the
				Secretary—
							(aa)shall recognize a range of measures
				available to hospitals, including those that do not require a significant
				short-term investment in technology-based systems; and
							(bb)may take the cost of complying with those
				measures into account for hospitals located in rural areas and small community
				hospitals (as determined by the
				Secretary).
							.
				
